COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §

                                                §
                                                                No. 08-10-00081-CV
 IN RE: LAKEITH AMIR-SHARIF,                    §
                                                          AN ORIGINAL PROCEEDING
 Relator.                                       §
                                                                  IN MANDAMUS
                                                §

                                                §


        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

        Lakeith Amir-Sharif, pro se, has filed a petition for writ of mandamus requesting this

Court direct several employees of the Texas Department of Criminal Justice, “to provide

[Relator] and each correspondent written notice of their placement on [Relator’s] negative

mailing list.”

        This Court does not have authority to issue a writ of mandamus against the Respondants

in this case. See TEX .GOV ’T CODE ANN . § 22.221(b)(Vernon 2004). Therefore, the mandamus

relief requested is DENIED.



May 26, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.